Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
 
Status of Claims
-	Applicant's Amendment filed May 19, 2022 is acknowledged.
-	Claims 1, 6 is/are amended
-	Claims 13, 16 is/are canceled
-	Claim(s) 1-12, 14-15 is/are pending in the application.

	Priority
The application has claimed priority based on U.S. Provisional Application Serial No. 62/891971 filed on August 27, 2019.

Application notes
After careful review of the original specification, the Examiner notes that paragraph 0029 includes a lexicographic definition for “dark screen mode” - Under the dark screen mode or black screen mode, no  
Paragraph 0028 includes a lexicographic definition for “always on display mode” - display system 50 operates in a low power mode such as an always on display (AOD) mode. Under the AOD mode, the OLED panel 500 may only show a small figure including user-defined information such as date, time, and/or power quantity in a small area; hence, the total currents and power required by the OLED panel 500 in the AOD mode may be much lower than those in the normal display mode.
See MPEP §2111.01 IV.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-8, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 in view of and Applicant’s Admitted Prior Art (AAPA).
Consider claim 1, Choi teaches a control method for a touch and organic light-emitting diode (OLED) driver, for controlling an OLED touch panel (see Choi paragraphs 0045-0047 where OLED touch display is disclosed.), the OLED touch panel having electrode of an OLED in an OLED panel are disclosed), the control method comprising: 

controlling the cathode layer to be floating during a touch sensing period (see Choi paragraph 0056 where the common voltage supplying device may float the common electrode in the touch time interval) 

Choi is silent regarding dark screen mode.  AAPA teaches a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device (see AAPA paragraph 0008 where note that the touch sensing functions of a touch panel may be enabled no matter in display or in dark screen. For example, a mobile phone is usually equipped with a touch wake-up function that may detect a specific touch gesture in the dark screen mode to wake up the device. In the dark screen mode, it is required to minimize power consumption to let the standby time as long as possible. However, the touch detection, which may be performed periodically even if no touch appears on the panel).  One of ordinary skill in the art would have been motivated to have modified Choi with AAPA to incorporate a dark screen mode with a touch wake-up function so as to reduce power consumption of a display during periods when a display of a mobile device is not being used.  

Choi does not expressly disclose wherein the step of controlling the cathode layer to be floating is performed to achieve a purpose of reducing power consumption during the touch sensing period in the dark screen mode.

Choi as modified by AAPA teaches structure/method of controlling a cathode layer to be floating.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Consider claim 2, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the OLED touch panel further comprises a plurality of data lines (see Choi figure 1, element DL data lines) and a plurality of scan lines (see Choi figure 1, element GL gate lines), and the control method further comprises: applying an LFD signal to at least one line of the plurality of data lines and the plurality of scan lines or controlling at least one line of the plurality of data lines and the plurality of scan lines to be floating during the touch sensing period in the dark screen mode (see Choi figure 11, element MTX, float during Tt1, Tt2).

Consider claim 3, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the dark screen mode is an operation mode in which a display function of the OLED touch panel is off (see AAPA paragraph 0008).

Consider claim 6, Choi as modified by AAPA teaches a touch and organic light-emitting diode (OLED) driver, configured to control an OLED touch panel (see Choi paragraphs 0045-0047 where OLED touch display is disclosed), the OLED touch panel having a dark screen mode (see AAPA paragraph 0008) and a normal display mode, and comprising a cathode layer of OLEDs (see Choi paragraph 0045 where anode/cathode electrode of an OLED in an OLED panel are disclosed), the touch and OLED driver being configured to: control the cathode layer to be floating during a touch sensing period (see Choi paragraph 0056 where the common voltage supplying device may float the common electrode in the touch time interval) in the dark screen mode (see AAPA paragraph 0008) , 

to achieve a purpose of reducing power consumption during the touch sensing period in the dark screen mode (The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).); and 

apply a constant voltage to the cathode layer in the normal display mode (see Choi figure 11, DE2 (VCOM or CATH), display period Td, DC and paragraphs 0092-0094 where second display electrode DE2 may be a common electrode VCOM or a cathode electrode CATH. A ground voltage may be supplied to the touch sensor and the second display electrode DE2 in the display time interval Td).

Consider claim 11, Choi as modified by AAPA teaches all the limitations of claim 1 and further teaches wherein the constant voltage is applied to the cathode layer without controlling the cathode layer to be floating in the normal display mode (see Choi figure 11, TD, DE2 (VCOM or CATH), DC where VCOM is at DC level during Td display period).

Claims 7-8, 14 recite similar claim limitations as claims 2-3, 11 and thus are rejected under similar rational as claims 2-3, 11 detail above.


Claim 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 and Applicant’s Admitted Prior Art (AAPA) in view of Park, U.S. Patent Publication No. 2018/0088892.

Consider claim 4, Choi as modified by AAPA teaches all the limitations of claim 1.  Choi is silent regarding wherein the OLED touch panel further has an always on display (AOD) mode.

In a related field of endeavor, Park teaches an AOD function is being added to mobile terminals, which always shows user-specified information such as the clock, calendar, etc. on the screen so as to save a user from inconvenience because a user has to switch on and off a display of a mobile terminal repeatedly to restart a mobile terminal when they want to see simple information such as a clock (see Park paragraph 0005). 

One of ordinary skill in the art would have been motivated to have further modified Choi to incorporate and always on display so as to save a user from inconvenience.

Claim 9 recites similar claim limitations as claim 4, and thus is rejected under similar rational as claim 4 detail above.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339, Applicant’s Admitted Prior Art (AAPA) and Park, U.S. Patent Publication No. 2018/0088892 in view of Bae et al, U.S. Patent Publication No. 20190057643.

Consider claim 5, Choi as modified by AAPA and Park teaches all the limitations of claim 4.  Choi is silent regarding wherein the cathode layer is coupled to an internal power source of the touch and OLED driver in the AOD mode and coupled to an external power source independent to the touch and OLED driver in the normal display mode.

In a related field of endeavor, Bae teaches operating modes of a display may be set to be executed under different power in an electronic device so as to facilitate having a higher-brightness display in a normal mode and a lower brightness in an AOD mode (see Bae paragraph 0004, 0006 where the normal mode is set to be executed by a first power source effective at supporting a higher-brightness display screen or a display screen having turned-on pixels at a higher contrast ratio. The AOD may be set to be executed by a second power source effective at supporting a lower-brightness display screen. Accordingly, when the operating modes are switched, the first power source and the second power source supplying power to the display panel may also be switched.)

One of ordinary skill in the art would have been motivated to have further modified Choi to have different power sources so as to facilitate having a higher-brightness display in a normal mode and a lower brightness in an AOD mode using known techniques with predictable results.

Claim 10 recites similar claim limitations as claim 5, and thus is rejected under similar rational as claim 5 detail above.

Claim 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Publication No. 20200050339 and Applicant’s Admitted Prior Art (AAPA) in view of Ito et al, U.S. Patent Publication No. 20160357321.
Consider claim 12, Choi as modified by AAPA teaches all the limitations of claim 11.  Choi is silent regarding wherein the constant voltage is applied to the cathode layer without controlling the cathode layer to be floating in a touch sensing period of the normal display mode. 

In the same field of endeavor, touch detection using common electrode used for display, Ito teaches that a common electrode during touch detection may be floated, or alternatively applied with a fixed electric potential so as to detect a touch (see Ito figure 16 elements VCOM, VX, Pm and paragraph 0140 where the display device 1 with a touch detection function performs button touch detection on the button part 30b. In the second touch detection periods Ps.sub.1 and Ps.sub.2, a voltage signal may not be applied to a drive electrode COML so that the drive electrode COML is in a floating state without a fixed electric potential. Alternatively, a voltage signal at a level equal to that of the second drive signal Vx applied to the touch detection electrodes TDL may be applied to the drive electrode COML simultaneously with the second drive signal Vx. Note that Ito clearly teaches that touch object may be pen/stylus or finger see paragraph 0041).

One of ordinary skill in the art would have been motivated to have modified Choi to have provided a fixed electric potential to a common electrode during touch detection since Ito teaches that that either one of floating or a fixed electric potential would perform equally well.

Claim 15 recites similar claim limitations as claim 12, and thus is rejected under similar rational as claim 12 detail above.

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s assertion that the cited prior art does not teach floating a cathode to achieve a purpose of reducing power consumption during the touch sensing period in the dark screen mode, Examiner respectfully notes that the cited prior art teaches the structure/method capable of achieving the recited floating of a cathode during the touch sensing period in the dark screen mode.  Therefore, the prior art fairly teaches or suggests the structure/method for achieving the recited features. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh et al, U.S. Patent Publication No. 20160188142 (touch screen device with normal and sleep modes), Ito et al, U.S. Patent Publication No. 20160357320 (display device with touch detection function), Ito et al, U.S. Patent Publication No. 20170010739 (display device with touch detection function).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625